UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2448



JAMES M. GIBBS, JR.,

                                            Plaintiff - Appellant,

          versus


MORGANITE, INCORPORATED,

                                             Defendant - Appellee,

          and


WIN STEPHENS, individually and in his official
capacity; MON VONKCHALEE, individually and in
his official capacity; DAVID COOPER, indi-
vidually and in his official capacity; BRUCE
MILLER, individually and in his official
capacity; ROGER BONE, individually and in his
official capacity; EDWIN ENNIS, individually
and in his official capacity; DOUG BLIZZARD,
individually and in his official capacity;
LARRY WEST; RUSSELL LEE, individually and in
his official capacity; BERT JENKINS, individ-
ually and in his official capacity; PHILLIP
BOWDEN, individually and in his official
capacity,

                                                      Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-309-5-BR2)
Submitted:   May 31, 2001                 Decided:   July 30, 2001



Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Locus, Jr., LOCUS LAW FIRM, Fayetteville, North Carolina,
for Appellant. Gregory P. McGuire, Sarah H. Roane, HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, L.L.C., Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        James Morgan Gibbs, Jr., filed suit against his Employer,

Morganite, Inc. (“Morganite”), alleging discrimination on the basis

of race and/or national origin and disability, in violation of

Title VII of the Civil Rights Act of 1964, the Civil Rights Act of

1866, 42 U.S.C.A. § 1981 (West Supp. 2000), and the American with

Disabilities Act (“ADA”).          He now appeals the district court’s

order granting summary judgment to Morganite, granting Morganite’s

motion to strike, denying Gibbs’ motion to amend, and dismissing

the action.

        This Court reviews a grant of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).     Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to judg-

ment as a matter of law.       Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).         This Court must view the evi-

dence    in   the   light   most   favorable   to   the   non-moving   party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

        We have reviewed the parties’ briefs and the materials sub-

mitted in the joint appendices, and fully considered the arguments

raised on appeal.       We find that the district court’s opinion is

thorough and well-reasoned.         We therefore affirm on the reasoning

of the district court.        See Gibbs v. Morganite, Inc., No. CA-99-

309-5-BR2 (E.D.N.C. Oct. 6, 2000) (J.A. at 68-103).             We dispense


                                       3
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                4